The opinion of the Court was delivered by
Kennedy, J.
— The principles laid down in the charge to the jury and the directions given to them on the trial of this cause at Nisi Prius, are considered by the Court in bank correct, excepting that part, wherein the jury were advised, that there was no evidence whatever, given to them, tending to prove that the goods were injured by the perils of the sea insured against. The Court are inclined to think that there was evidence of this tendency, though very slight; yet still however slight it might be, the weight and the effect of it, were to be referred to the jury, and to be judged of exclusively by them, and not by the Court or the judge trying'the cause. The consideration of the weight and effect of it, was therefore, by the direction of the Court, improperly withdrawn from the jury. The evidence here alluded to, is contained in the protest, admitted in evidence by consent of the parties, and the depositions of s the witnesses, taken under commissions at the city of Havanna. From this evidence it is conceived, the jury might have found that the damage alleged to have been sustained, was occasioned by the perils of the sea on the voyage; and though such conclusion could not have been drawn consistently with the evidence of Captain Levely, the master of the vessel, yet the credit and effect of his testimony was also matter exclusively for the decision of the jury. They however, would seem from their verdict, either not to have understood the charge in relation to the want of evidence as to this point or to have disregarded it altogether, most likely the latter. If so, they were clearly wrong, because they were to receive the law from the Court; and the Court having advised them in respect to the want of evidence as a question of law, they were bound by their respective oaths or affirmations to have given a verdict according to law and the evidence; an obligation which they could only fulfil by giving a verdict in conformity to the charge of the Court, from whom it was their duty to take the law when given. If the rule that the jury shall receive the law from the Court, be not strictly adhered to, it is utterly hopeless to expect, that the law can be administered alike to all; because jurors, who have never made the law their study, as is almost universally the case with them all, must necessarily be measurably ignorant of it, and therefore will seldom, if ever, decide intricate causes of their heads according to it. The rules of property, as also those of civil conduct, would be misapprehended and disregarded, so that uncertainty and injustice would prevail through*67out the state, instead of the law, which is certain and fixed, and without, a faithful observance of which equal justice cannot be administered. Courts, being composed, of those, who, from many years’ study and practice of the law, are therefore supposed to be intimately acquainted with it, have it assigned to them, as their peculiar province, to determine what the law is, in relation to. all cases coming before them, and to instruct juries therein, so far as may be requisite to enable the latter to carry the law faithfully into effect, in the discharge of their duties: on the other hand, jurors, from their daily intercourse with mankind, in all the various transactions of human life, which give rise to litigation, are considered peculiarly well qualified to decide on all matters of fact, according to the evidence as it shall be given to them, under the rules of law, or in other words, under the direction of the Court, which is to be considered as being in conformity to the -law. Thus Courts and juries have their respective spheres assigned to-them, within which,each is.to act and move without encroaching upon the jurisdiction or province of the other. In order then, that jurors as well as others may know that the direction -and decision of the Court, • on any question of law arising in the course of the trial of an issue of fact, is not to be disregarded; and that a verdict given against such direction, whatever it may be, can never avail anything, unless it be to occasion additional 'delay, trouble and expense to the parties, as also to the public, the course of the Courtis to set' the verdict aside, and to order a new trial. And a Court, from whose decisions on questions of law,m© appeal lies, by writ of error or otherwise, ought never to depart from this course, otherwise the party against whom the verdict is given, loses the benefit of such appeal, and of having the question decided by the appellate Court; which would be a most unjust and-illegal deprivation of his right.
There is, however, an additional reason, in this case, for doing so. The circumstances disclosed by the evidence on the trial were such, at least, as to excite strong suspicion, that the claim of the plaintiff was unfair, if not tainted with actual fraud. The conviction, however, which rested on my mind, when charging the jury, that there was no evidence given, which went or tended in the slightest degree to prove a loss or injury to the goods of the plaintiff, occasioned by such perils of the sea, in the course of the voyage, as were insured against by the defendants, rendered it unnecessary for me, as otherwise I would.have done, to present the case under that aspect to the jury. For this reason alone, I am strongly inclined to believe, that it would be doing nothing more than justice between the parties to afford them an opportunity of having the case reviewed by another jury under a direction from the Court that shall coyer every view which the jury ought to take of it. — The rule for a new trial is therefore made absolute.
Rule absolute.